Case 1:19-cv-12551-FDS Document 305-6 Filed 08/13/21 Page 1 of 2




            EXHIBIT K
                    Case 1:19-cv-12551-FDS Document 305-6 Filed 08/13/21 Page 2 of 2


From:                             Deeva V. Shah <dshah@keker.com>
Sent:                             Monday, July 19, 2021 2:51 PM
To:                               Gannon, Kevin; kvpsingular@keker.com; wgs-singularv.google@wolfgreenfield.com;
                                  abhansali@kblfirm.com; mkwun@kblfirm.com; mkamber@keker.com
Cc:                               Singular; Vella, Matthew D.
Subject:                          RE: Singular Computing LLC v. Google LLC - Request to inspect
Attachments:                      2021.03.01 Shah letter to Gannon re Cloud TPU account, data center and MacTruck tray
                                  inspection.pdf


Counsel,

Singular’s request for a Cloud TPU account “with the necessary quota of resources” is unclear and misguided. Google cannot
ascertain what quota or which resources Singular “require[s] to run . . . various tests,” and why Singular cannot access those
resources per the instructions previously provided: https://cloud.google.com/tpu/docs/setup-gcp-account. In any event,
Singular previously rejected Google’s compromise offer of access to a Cloud TPU account. Specifically, in lieu of providing
functioning samples, Google proposed providing non-functioning TPU boards and access to a Cloud TPU account; however,
Singular chose not to accept that compromise offer, pursued its motion, and ultimately received functional TPU boards. Indeed,
we have heard nothing from Singular on the issue since early March.

With regard to the request to inspect data centers, that request is similarly late, improper, highly burdensome, and irrelevant.
First, the deadline to serve written discovery, which included requests to inspect or access, was May 24, 2021 (and, notably,
Singular objected to any extension of that deadline). Thus, Singular’s email requesting inspection and access is improper in form
and far too late—seven weeks after the deadline to serve such requests and just one week before the close of fact
discovery. Second, as a practical matter, we responded to Singular’s previous informal inquiry regarding data-center inspection
on March 1, 2021 (letter attached) but received no response from Singular to that letter or the substantive concerns raised
within. Those concerns, which include Singular’s concession that the operating environment for TPUs is irrelevant, still stand.

Thanks,
Deeva

Deeva Shah
757-553-8301
